Order, Supreme Court, New York County (Ira Gammerman, J.), entered April 13, 1999, which, in an action involving the right to exploit certain master recordings of Jimi Hendrix, declared in defendants’ favor that plaintiff has such a right only with respect to the master recordings listed in Schedule A attached to the Consent Decree issued by an English court, and that defendant licensees of Hendrix’s successors have not used such Schedule A masters in connection with any recordings they have produced to date, and dismissed plaintiff’s remaining causes of action, and order, same court and Justice, entered July 9, 1999, which denied plaintiffs motion to renew, unanimously affirmed, without costs.
Plaintiff failed to rebut defendants’ prima facie showing that they have not produced or distributed recordings from the Schedule A masters, which the Consent Decree clearly states were in plaintiffs possession at that time, and thus the IAS Court properly dismissed plaintiffs cause of action for breach of contract. Nor is plaintiff entitled to receive royalties for *107recordings produced from masters other than those on Schedule A based on a former licensee’s agreement to pay plaintiff royalties for a certain period. When that former license expired, by its terms, the masters subject thereto reverted to Hendrix’s successors in interest. Neither they nor their licensees are obligated to pay plaintiff royalties, and the document that plaintiff produced on renewal does not show otherwise. Plaintiff’s request for further disclosure, made after more than three years of inactivity on its part, was also properly denied (see, Cooper v 6 W. 20th St. Tenants Corp., 258 AD2d 362, 362-363). Concur — Rosenberger, J. P., Tom, Mazzarelli, Andrias and Saxe, JJ.